Citation Nr: 1500967	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease and myocardial infarction residuals, with the exception of a period from January 2012 through May 1, 2012, when a temporary total rating was assigned.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to May 1989.  This matter initially came before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) which, in pertinent part, denied an increased disability evaluation in excess of 30 percent for the veteran's coronary artery disease with myocardial infarction residuals.  The Board Remanded the appeal in September 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

An April 2014 Rating Decision states that a May 2013 claim included a claim for service connection for stroke, secondary to coronary artery disease.  However, the Veteran did not use the word stroke in his May 2013 claim.  Rather, the Veteran sought service connection for coronary artery bypass, secondary to coronary artery disease.  VA speech pathology treatment records dated in May 2013 to August 2013 show that the Veteran was treated for cognitive issues noted after the Veteran's coronary artery bypass.  Although the RO interpreted the May 2013 claim as a claim for service connection for a stroke, the Board interprets the Veteran's claim for residuals of coronary artery bypass grafting as a claim for service connection for cognitive impairment following the 2012 coronary artery bypass grafting.  The claim for service connection for cognitive impairment, as a residual of coronary artery bypass grafting, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The record shows that the Veteran underwent coronary artery bypass grafting in January 2012.  In a September 2012 Remand, the Board requested that VA clinical documentation pertaining to treatment of the service-connected disability that was not already of record, including treatment provided after August 2012, be obtained.  On Remand, treatment records dated from January 2012 through early 2014 were obtained, but the records pertinent to the severity of the veteran's coronary artery disease during the period from December 2009 to January 2012 were not obtained.  The Board is required to consider whether a staged rating is appropriate at any time during the appeal period.  The Board is unable to determine the appropriate rating prior to January 2012 without the records from December 2009 to January 2012.  

Records associated with the claims files during the course of this appeal suggest that the Veteran intended to apply for disability benefits administered by the Social Security Administration or disability retirement benefits for federal employees.  The record does not disclose further information as to the disability applications or determinations or whether the Veteran has instead returned to substantially gainful employment.  If the Veteran applied for or receives federal employee disability retirement or Social Security Administration disability benefits, any records should be obtained and associated with the claims files.

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's VA treatment records from March 2010 to January 2012, and since January 2014 with the record.  

2.  Ask the Veteran whether he has applied for or receives any disability retirement, including from the federal employee disability system, from the Social Security Administration (SSA), or other disability retirement benefits.  If any disability records exist with the Social Security Administration, request those record.

3.  Ask the Veteran to identify records of any private (non-VA) cardiac treatment referenced in 2012 VA treatment notes and to submit or authorize release of any records of private treatment of the service-connected heart disability during the pendency of this appeal.

4.  Schedule the Veteran for a VA heart examination.  The examiner must review the record and must note that review in the report.  The examiner should provide a current METS level for the Veteran.  The examiner should also provide an ejection fraction and state whether there have been any periods of acute congestive heart failure, and if so, how often.  The examiner should also state whether there is chronic congestive heart failure.  The examiner should review the record and provide an opinion regarding the Veteran's cardiac function and estimated METs level prior to January 2012, with information as to the severity of coronary artery disease immediately prior to the January 2012 cardiac bypass grafting surgery.  The examiner should review records which show what VA employment functions the Veteran was able and not able to perform following the January 2012 cardiac bypass grafting, and for what periods, and should provide an estimated METS level for that period.  Then, the examiner should be asked to express the severity of coronary artery disease in terms of the appropriate rating criteria and also in terms of the effect on the Veteran's employment.  A clear rationale consistent with the evidence of record should be provided for each opinion offered.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow substantially gainful occupation due solely to service-connected disabilities (major depression, coronary artery disease status post myocardial infarction, anterior trunk scars, bypass surgery scars, tinnitus, left leg scar, and left ear hearing loss).  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be needed due to service-connected disabilities.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

